Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is made February 29, 2012 by and
among HARRIS INTERACTIVE INC. (the “Company”), ANGRISANI TURNAROUNDS, LLC
(“ATL”), and AL ANGRISANI (“Angrisani” and, together with the Company and ATL,
the “Parties”).

WHEREAS, the Parties entered into a Services Agreement (“Services Agreement”) on
June 7, 2011, under which, among others, (i) ATL agreed to make the services of
Angrisani available to the Company, on a full-time basis, during the period
commencing on June 7, 2011 and continuing through and including June 30, 2012
(the “Service Period”), (ii) Angrisani agreed to serve as the Interim Chief
Executive Officer of the Company during the Service Period, and (iii) the
Company agreed to pay ATL a monthly retainer of $20,000 (the “Monthly Fee”)
during each month of the Service Period;

WHEREAS, the Company and Angrisani entered into an Employment Agreement on
June 7, 2011 (the “Employment Agreement”), under which, among others, Angrisani
agreed to serve as (i) the Company’s Interim Chief Executive Officer during the
Service Period, and (ii) subject to mutual agreement of the Company and
Angrisani, the Company’s President and Chief Executive Officer for the period
commencing July 1, 2012 and ending June 30, 2013;

WHEREAS, the Company and Angrisani have agreed that Angrisani will serve as the
Company’s President and Chief Executive Officer, effective on the date hereof;
and

WHEREAS, the Parties now desire to terminate the Services Agreement as provided
herein.

NOW, THEREFORE, IT IS AGREED, by the Parties as follows:

1. DEFINITIONS. Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Services Agreement.

2. TERMINATION OF THE SERVICES AGREEMENT. Subject to the terms and conditions of
this Agreement, as of the date hereof, the Parties hereby terminate the Services
Agreement and any and all rights, obligations or duties created thereunder.
Notwithstanding the foregoing, the Parties reaffirm the survival of the
following provisions of the Services Agreement: Section 3.2, 4.1, 4.2, 5, and
8—17, which, except as set forth herein, are the sole remaining obligations that
exist between the Parties relating to the Services Agreement.

3. PAYMENT OF REMAINING MONTHLY RETAINER FEES. Within thirty (30) days of the
date hereof, the Company shall pay ATL the Monthly Fee for each of February,
March, April, May and June 2012 (the “Remaining Monthly Fees”), in each case to
the extent not already paid; provided, however, if Angrisani’s employment with
the Company is terminated by the Company with Cause (as defined in the
Employment Agreement) or by Angrisani without Good Reason (as defined in the
Employment Agreement) prior to June 30, 2012, then ATL hereby agrees to
reimburse the Company the Remaining Monthly Fees so paid, on a pro-rata basis.

 

1



--------------------------------------------------------------------------------

4. COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

 

HARRIS INTERACTIVE INC. By:   /s/ Howard Shecter Howard Shecter Chairman of the
Board

 

ANGRISANI TURNAROUNDS, LLC By:   /s/ Al Angrisani Al Angrisani Chairman and
Chief Executive Officer

 

AL ANGRISANI /s/ Al Angrisani

 

3